department of the treasury internal_revenue_service washington d c q l tax_exempt_and_government_entities_division uniform issue list feb cp fat legend taxpayer a taxpayer b individual c attorney d amount d amount e amount f amount g amount h amount i amount j company w plan x plan y plan z month month t i date date date date date5 date sum sum sum sum dear this is in response to your letter dated as supplemented by correspondence dated in which your authorized representative on your behalf requests a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is married to taxpayer b taxpayer a has not attained age taxpayer a had been an employee of company w for approximately years prior to his retirement during calendar_year company w sponsors plan x plan y and plan z which it is represented are qualified within the meaning of sec_401 of the code additionally it is represented that company w aggregates plans x y and z for purposes of applying the net_unrealized_appreciation nua rules of code sec_402 taxpayer a rolled over his entire account balance under plan x totaling on date amount d into a individual_retirement_account ira described in code sec_408 set up and maintained in his name on date of company w stock valued at amount e which stock had been distributed from plan y ___ taxpayer a rolled over into an ira sum shares taxpayer a contacted his financial consultant individual c a certified in month financial manager who was employed as a retirement planner by company w for advice and individual c advised taxpayer a that with respect to guidance in a letter dated date the company w stock held in plan z my opinion is that nua may make sense for you the date held in plan z into an ira letter also discussed taxpayer a’s option of rolling over the company w stock taxpayer a rolled over into an ira the non-company w stock portion of his on date account under plan z valued at amount f and received a distribution from plan z of sum shares of company w stock with a fair_market_value of amount g and a cost_basis of amount h company w distribution statement relating to amounts distributed from plan z a date to taxpayer a indicates nua totaling amount i amount g less amount h which nua related to the company w stock distributed from plan z to taxpayer a it has been represented that taxpayer a lacked the financial knowledge or experience to know the tax consequences associated with the distribution he received from plan z and for that reason relied upon individual c based on his belief that the company w stock distributed from plan z to him qualified for nua taxpayer a sold sum shares of company w for amount j date treatment on date the date of the plan z distribution taxpayer a retains sum sum less sum shares of company w is days after date stock taxpayer a received a calendar_year form 1099-r distributions from pensions in early annuities retirement or profit-sharing_plans iras insurance contracts etc which reported the fair_market_value of the stock distributed from plan z amount g instead of the cost_basis of said stock amount h taxpayer a subsequently discovered that contrary to the information previously provided him he did not qualify for nua treatment because the distributions he received during calendar_year from plans x and y disqualified him from said treatment taxpayer a contacted attorney d to discuss the tax ramifications surrounding in month his receipt of company w stock from plan z this request for letter_ruling was filed with the internal_revenue_service shortly thereafter based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the plan z distribution of sum shares of company w stock valued at amount g because the failure to waive such requirement would be a hardship and against equity or good conscience that taxpayer a be granted a period a time not to exceed days as measured from the date of this ruling letter to contribute the sum unsold shares of company w stock distributed from plan z and the proceeds of the sale of sum shares of company w stock not to exceed amount j into a ira set up and maintained in his name that provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of the sum unsold shares of company w stock and of the proceeds of the sale of sum shares of company w stock not to exceed amount j referred to herein into a jra set up and maintained in his name will be considered a rollover_contribution s within the meaning of sec_402 of the code and that taxpayer a and taxpayer b filing a joint federal form_1040 will recognize no gain_or_loss on taxpayer a’s sale of sum shares of company w calendar_year stock for amount j referenced herein as long as said amount j is rolled into an ira set up and maintained in taxpayer a’s name within days as measured from the date of this ruling letter with respect to your ruling requests sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph whioch excludes rolled over amounts from gross_income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_402 provides that the transfer of an amount equal to any portion of the proceeds from the sale of property received in the distribution shall be treated as the transfer of property received in the distribution code sec_402 provides that the excess of the fair_market_value of property on sale over its fair_market_value on distribution shall be treated as property received in the distribution code sec_402 provides that no gain_or_loss shall be recognized on any sale described in subparagraph a to the extent that an amount equal to the proceeds is transferred pursuant to paragraph sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a submits that his failure to accomplish a timely rollover was caused by his reliance on advice given him by individual c an employee of company w to the effect the company w stock he received from plan z was eligible for nua tax treatment however in this case there was no intent to rollover nor was the erroneous advice given regarding the rollover transaction itself rather taxpayer a deliberately chose not to roll over his the portion of his plan z distribution which consisted of sum shares of company w stock valued at amount g on the mistaken belief that net_unrealized_appreciation was available we do not believe that congress intended to permit the service to retroactively correct_tax treatment choices which do not produce the expected benefits even though in this case these choices were the result of erroneous advice provided to taxpayer a by his financial consultant individual c thus based on the above pursuant to code sec_402 the service hereby declines to waive the 60-day rollover period found in code sec_402 with respect to the sum shares of company w stock distributed on or about date from plan z service concludes as follows with respect to your additional ruling requests furthermore the that taxpayer a is not granted any period of time to contribute the sum unsold shares of company w stock distributed from plan z and the proceeds of the sale of sum shares of company w stock not to exceed amount j into a ira set up and maintained in his name based on our responses to your first and second letter_ruling requests the third and fourth requests are moot no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to you and a copy to your authorized representative if you wish to inquire about this ruling please contact esq d - at please address all correspondence to se t ep ra t3 sincerely yours can v slo frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
